Action to recover damages for injuries sustained by the infant plaintiff who, when riding a bicycle, was struck by an automobile owned by defendant John M. Sloan and operated by defendant John M. Sloan, Jr. Judgment in favor of plaintiff reversed on the facts and a new trial granted, with costs to appellants to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulates to reduce the verdict to the sum of $5,500, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the amount of the verdict is excessive. Present — Lewis, P. J., Carswell, Johnston, Sneed and Wenzel, JJ.